Citation Nr: 0509539	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for synovitis of 
both knees.

2.  Entitlement to service connection for synovitis of 
both hands.

3.  Entitlement to service connection for synovitis of 
the left hip.

4.  Entitlement to service connection for synovitis of 
the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1984 to March 1987.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by 
the Department of Veterans Affairs (VA) Medical and 
Regional Office Center(M&ROC) in Wichita, Kansas.

In March 2005, the undersigned Veterans Law Judge granted 
the veteran's motion to have her case advanced on the 
Board's docket.


REMAND

On March 24, 2005, the veteran had a video conference 
hearing scheduled before the undersigned Veterans Law 
Judge.  As a result of technical problems, that hearing 
could not be held.  

The M&ROC has informed the Board that the veteran has 
agreed to appear at the next Travel Board hearing to be 
held at the M&ROC.  Accordingly this case is remanded for 
the following actions:

Place the veteran on the docket for a 
Travel Board hearing at the M&ROC.  
Once that hearing has been 
accomplished, the case should be 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



